Citation Nr: 1453035	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  07-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board was held in June 2012; the transcript is of record.

The Board has remanded this claim several times, most recently in May 2014 for a VA compensation examination for the required medical nexus opinion addressing the etiology of the Veteran's bilateral hearing loss, particularly insofar as whether it is related or attributable to his military service.


FINDING OF FACT

Hearing loss was not shown in service, in either ear, did not manifest to a compensable degree of at least 10-percent disabling within one year of separation from service, and the most probative (meaning most competent and credible) evidence indicates it is not the result of repeated exposure to loud noise during the Veteran's service and consequent injury to his ears (i.e., acoustic trauma).


CONCLUSION OF LAW

His bilateral hearing loss was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, to this end, prior to initially adjudicating this claim, so in the preferred sequence, an August 2003 letter was sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate this claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also apprised of how VA determines a "downstream" disability rating and effective date in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning this claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been associated with his claims file for consideration.  
In accordance with the Board's May 2014 remand directive, he was provided a VA compensation examination in June 2014 for a medical nexus opinion needed to assist in deciding this claim.  38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and opinion are adequate for deciding this claim.  Specifically, the examiner reviewed the claims file for the pertinent medical history, examined the Veteran personally, and provided clear explanation for the opinion offered, which is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  VA's duty to assist therefore has been met.  There was compliance, certainly substantial compliance, with the May 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, as concerning the June 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination denying this claim and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).


II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A specific type of hearing loss, namely, sensorineural hearing loss, is one such condition since a type of organic disease of the nervous system.

Sensorineural hearing loss therefore also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, 

render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

III.  Whether Service Connection for Bilateral Hearing Loss is Warranted

The Veteran attributes his bilateral hearing loss to repeated noise exposure from flight lines and explosions as a mail handler during the Vietnam War.  

A review of the Veteran's STRs shows that he had an audiological evaluation in June 1966 for his enlistment into the military.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
5
5
5
5
5
LEFT
5
5
5 
5
5 

So he did not have any hearing loss in these tested frequencies when entering service.  

In June 1969, the Veteran reported having pain in both ears.  But it was diagnosed as mild otitis (i.e., a simple ear infection).  Additionally, during his October 1969 separation audiological evaluation, audiogram results showed he continued to have normal hearing, bilaterally.  The puretone threshold levels in his right ear were 20, 5, 10, 20, and 5 decibels, in the relevant frequencies, and those in his left ear were 15, 5, 0, 5, and 5 decibels.  So, yet again, there was no indication of hearing loss in either ear, despite any noise trauma that he may have experienced during his service, including in Vietnam.  His service ended in April 1970.

Post-service medical treatment records are similarly unremarkable for complaints, treatment or diagnosis of hearing loss until long after his service had ended.  He had a VA audiology examination in December 2008 in response to his claim of entitlement to service connection for bilateral hearing loss.  The diagnosis at the conclusion of the evaluation was bilateral (so left and right ear), mild-to-moderate, sensorineural hearing loss.  But regarding etiology, in a February 2009 addendum, the examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  In support of this conclusion, the examiner cited the Veteran's hearing threshold at discharge indicated normal hearing acuity considering his military occupation as a postal clerk in Vietnam in contrast with his then current audiometric data after many years working in a refinery in his civilian employment.

That examiner did not, however, provide the required explanatory rationale for that determination, and this more than anything else is where the probative value of an opinion is derived.  Most of the probative value of a medical opinion comes from its underlying reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A medical opinion is considered adequate, versus inadequate, when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the disability will be fully informed and permit the Board to weigh the probative value of the opinion against others.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Because of this inadequacy, the Board remanded this claim in September 2012 for an addendum medical nexus opinion.  Once VA undertakes to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one or explain why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

To this end, the Veteran had this additional VA examination in December 2013.  The examiner confirmed the diagnosis of bilateral sensorineural hearing loss.  She also commented that, with no significant shift in hearing thresholds in service, post-military employment at a plant (referring to the refinery) for over 34 years, and a reported onset time in the 1980s (which accounted for over 10 years of plant noise exposure), it was less likely than not that the current hearing loss started due to military noise exposure and was more likely, instead, due to the 
Post-military employment noise exposure.  The examiner further explained that, although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects had occurred.

The Board yet again remanded this claim in May 2014 for another VA examination and still further comment concerning the etiology of the Veteran's bilateral hearing loss after finding the December 2013 VA medical opinion inadequate for deciding this claim.  Resultantly, he had another VA examination in June 2014.  Audiogram results showed puretone threshold levels in his right ear were 15, 15, 55, 55, and 50 decibels, in the relevant frequencies, with an average of 44 decibels, and thresholds in his left ear were 10, 10, 45, 50, and 45 decibels, with an average of 38 decibels.  His speech recognition scores using the Maryland CNC Word List were 96 percent in his right ear and 94 percent in his left ear.

But like the earlier VA examiners, even based on additional review of the relevant evidence in the claims file, and the Veteran's reported history, this additional VA examiner agreed that it was less likely than not that the Veteran's hearing loss was caused by or the result of his military service.  Most importantly, in providing the required explanation, this additional examiner observed that the Veteran had served primarily as a mail handler during his time in the Vietnam War, though nonetheless was exposed to repeated noise from flight lines and explosions.  The examiner pointed out that the Veteran's military enlistment and separation examinations were reviewed and were within normal limits with no significant changes observed.  The examiner conceded that there was one instance in the Veteran's STRs when he had reported ear pain, but which was diagnosed as cerumen impaction (imbedded earwax) and external otitis (ear infection).  The examiner pointed out those conditions were treated and resolved according to the medical note.  The examiner explained that this type of ear problem is usually a matter of personal hygiene and is not related to noise exposure in any way.  He further commented that the Veteran's hearing loss was not diagnosed or reported within one year of his discharge from service.  Contrarily, the Veteran was diagnosed with noise-related loss and given hearing aids over 30 years after his discharge from service when it was first identified by his civilian employer during an occupational hearing test after a fairly long period of employment.  The VA examiner explained that proof of noise exposure alone is not sufficient to establish a medical nexus between hearing loss and the specific noise experienced, but that there must also be evidence of a hearing loss that began during or shortly after the specific period of exposure.  Here, though, there was no clinical or research evidence supporting delayed-onset, noise-induced, loss.  The examiner stated that, in cases where clinically significant loss is not present, there should be evidence of threshold shifts, particularly in the higher frequencies (3000-6000 Hz) that are most sensitive to noise exposure or trauma, if a nexus is to be established.  He further commented that the absence of hearing loss or threshold shifts during active duty would indicate the current hearing loss is not related specifically to service noise exposure.  This commenting VA examiner, therefore, concluded that the Veteran's onset of hearing loss was many years after his active service and was consistent with his long history of civilian occupational noise.

The degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although this is not determinative of an opinion's probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

Here, the June 2014 VA audiological report and opinion are probative in deciding the Veteran's claim for bilateral hearing loss.  The examiner performed a comprehensive evaluation of the Veteran, taking into consideration his combat experience in Vietnam as well as his post-service occupational noise exposure.  Resultantly, this examiner's opinion sufficiently explained his conclusion that the Veteran's bilateral hearing loss is unrelated to his military service.  And, as already explained, this is a prerequisite to granting service connection (linking the current hearing loss to service).  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran's STRs are entirely unremarkable for suggestion of hearing loss in either ear during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  Although there was the one instance of bilateral ear pain in June 1969, diagnosed as cerumen impaction and external otitis, the June 2014 VA examiner explained that that was a result of personal hygiene and unrelated to hearing loss owing to noise exposure.

The same, as mentioned, is also true for the many ensuing years, indeed decades.  There continued to be no suggestion, much less indication, of sensorineural hearing loss within the required one-year grace period following the Veteran's discharge from service, so by April 1971, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.85.  The Board therefore cannot presume his sensorineural hearing loss, though later confirmed, was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


The Board realizes the Veteran is competent to report his symptoms of hearing loss.  However, as a layman, he is not also competent to render a probative medical nexus opinion linking his current bilateral hearing loss disability to acoustic trauma sustained so long ago during his service, especially recognizing the additional noise exposure he has had in his civilian employment during the many years since his military service ended.  See Jandreau, 492 F. 3d 1372, 1376-77; see also Kahana, 24 Vet. App. 428, 434; see also Davidson v. Shinseki, 581 F.3d 1313, 1316.  Further, the June 2014 VA examiner concluded that the onset of the Veteran's hearing loss was more consistent with this long history of civilian occupational noise.  Consequently, the preponderance of the evidence is against this claim of entitlement to service connection for bilateral hearing loss, so the benefit-of-the-doubt doctrine is inapplicable, and this claim resultantly must be denied.


ORDER

This claim of entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


